The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
In Zander v. Coe, 5 Cal. R., we decided that the Legislature could not confer on justices of the peace any jurisdiction where the amount in controversy exceeds two hundred dollars. There can be no exception to this rule, and in Van Etten et al. v. Jilson, January Term, ’56, in construing the statute giving them jurisdiction of mining claims, we expressly confine it to such as are of the value of two hundred dollars.
Their jurisdiction in forcible entry and detainer cases arises from the nature of those cases, they being quasi criminal; and coming under the head of special cases, as that term is used in our Constitution, the Legislature has the right to dispose of the jurisdiction in those cases according to its own wisdom; and that action would be maintainable as well for a mining claim as for other land, where the circumstances would warrant it.
The objection to the jurisdiction of the justice, on the ground of excess in the value of the subject of controversy, was properly made by the answer, and that should have been first determined before he proceeded to hear the merits of the case.
Judgment reversed and cause remanded.